Citation Nr: 1002176	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  09-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2008 rating decision in which the RO denied 
service connection for bilateral hearing loss and tinnitus.  
That same month, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2009, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2009.

In October 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is also of record.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  Although the Veteran has alleged experiencing significant 
in-service noise exposure, there is no evidence of hearing 
loss for several years after service, and the only medical 
opinion to address the question of whether there exists a 
nexus between alleged in-service noise exposure and the 
Veteran's hearing loss is adverse to the claim.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current tinnitus 
and service is adverse to the claim.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in July 2008 (hearing loss) and August 2008 
(tinnitus) pre-rating letters, the RO provided notice to the 
Veteran explaining what information and evidence was needed 
to substantiate his claims for service connection, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
these letters also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The December 2008 rating decision 
reflects the initial adjudication of the claims after 
issuance of these letters.  Hence, the July and August 2008 
letters-which meet the content of notice requirements 
described in Dingess/Hartman and Pelegrini-also meet the 
VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a 
September 2008 VA examination.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's October 2009 Board hearing, along with various 
written statements provided by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection in light of the 
above, to include assertions advanced by and on the Veteran's 
behalf. The Board finds that both claims on appeal  must be 
denied. The Veteran asserts that his exposure to loud noise 
while in service has caused the claimed bilateral hearing 
loss and tinnitus.  Specifically, he asserts in-service noise 
exposure to artillery fire, grenades, and munitions, which 
resulted in hearing loss and tinnitus.  The Veteran contends 
that he complained of hearing loss and ringing in his ears 
during service.  His service personnel records show that he 
was trained as an artilleryman. 
S service treatment records show a slight decrease in hearing 
acuity between enlistment and separation; however, hearing at 
separation was still within normal limits.  In fact, at 
separation, pure tone thresholds were as follows: 



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
/-
5
LEFT
0
0
5
/-
5

No hearing loss is shown during service.  The service 
treatment records reflect no reports of complaints of 
diminished hearing or ringing in the ears.  At separation, 
the Veteran denied hearing loss. 

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, pertinent to the Veteran's 
claim for tinnitus, service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran submitted the results of 7 hearing tests 
performed by his employer between 1970 and 1996.  None of the 
test results show hearing loss to an extent recognized as a 
disability for VA purposes.  
 
On September 2008 VA audiometric testing, pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
25
30
40
55
LEFT
25
20
30
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
audiologist stated the results showed a mild/moderate 
sensorineural hearing loss, bilaterally.  

The audiologist noted that the Veteran reported regular 
exposure to artillery and munitions fire during service.  The 
Veteran also reported post-service noise exposure while 
working at Kodak, but stated that he wore hearing protection 
after service.  The Board recognizes that the audiologist 
erroneously recorded the Veteran's military occupational 
specialty as infantry, instead of artillery; however, this 
does not appear to have had an effect on the opinion rendered 
as the audiologist clearly considered the Veteran to have 
been exposed to regular artillery fire.  The audiologist also 
noted that hearing tests during service were well within 
normal limits and that hearing loss was not shown until 1987 
(this hearing test provided by the Veteran's employer does 
not show hearing loss disability for VA purposes, but does, 
according to the audiologist, show some hearing loss).  The 
audiologist opined that it is not as likely that the 
Veteran's hearing loss was due to the noise exposure he 
experienced while in the military as his hearing was within 
normal limits at discharge and testing at his place of 
employment did not indicate the presence of a high frequency 
hearing loss until 18 years after his discharge from service.  
The audiologist also opined that it is not as least as likely 
that the Veteran's tinnitus was caused by the noise exposure 
he experienced while in the military as there are no records 
of report or treatment for tinnitus during service.  

The above-cited evidence reflects that the Veteran currently 
has tinnitus as well as bilateral hearing loss to an extent 
recognized as a disability, pursuant to 38 C.F.R. § 3.385.  
However, a nexus between the current tinnitus and hearing 
loss disability and service is not established.  

Even if, given the Veteran's training as an artilleryman, the 
Board was to accept, as credible, the Veteran's assertions of 
significant in-service noise exposure, the Veteran also had 
some post-service noise exposure-albeit with hearing 
protection.  Moreover, the fact remains that post service, 
there were no documented complaints of tinnitus or any 
indication of hearing loss for many years after active 
military service.  

The Board recognizes that the Veteran now reports that he had 
hearing loss and ringing in his ears during service and that 
he reported this to medical professionals; however, such is 
not reflected in the service treatment records, and is, in 
fact, inconsistent with what he then reported.  On the 
question of whether each claimed disability had its onset in 
service, the Board finds more credible the Veteran's report 
at separation from service that he had no hearing loss (as 
reflected in contemporaneous records), than to his current 
assertions of what took place in service, advanced many years 
later in connection with a claim for benefits.  The Board 
points out that the in-service statement was made closer in 
time to the relevant period and was made in connection with 
medical examination.  

Thus, the evidence does not credibly establish hearing loss 
or tinnitus in service or for many years thereafter.  The 
Board points out that the passage of many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection for the disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, the only competent opinion on the question of nexus 
between each disability and service-that  provided in 
September 2008, as noted above-is adverse to the claims, and 
the Veteran  has not identified, presented, or even alluded 
to the existence of contrary competent opinion that, in fact, 
supports either claim.

Finally, as regards any direct assertions by the Veteran that 
there exists a medical relationship between each disability 
under consideration and service, the Board notes that such 
assertions provide no basis for allowance of either claim.  
As indicated above, the matter upon which teach claim turn is 
a matter within the province of trained professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
appellant is not shown to be other than a layperson without 
appropriate training and expertise, he simply is not  
competent to render a probative (persuasive) opinion on such 
a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board concludes that the 
claims for service connection for bilateral hearing loss and 
for tinnitus must be denied.  In reaching the conclusion to 
deny each claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for bilateral hearing loss is denied. 
	
Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


